Citation Nr: 1142707	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-49 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to VA death benefits as the child of a veteran.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In September 2009, the National Personnel Records Center (NPRC) certified that the appellant's late mother had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for VA death benefits as a child of a veteran have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.57, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 


Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32   (2000); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the January administrative decision and October 2009 Statement of the Case (SOC) included citations to the laws and regulations pertaining to the type of military service required for the benefits sought.  The Board concludes that no further notification or development of evidence is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

II.  Legal Criteria/Analysis

The appellant is seeking entitlement to VA benefits as the surviving child of an individual who is alleged to have had service in the United States Armed Forces, Far East, during World War II. 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

Governing law provides that dependency and indemnity compensation benefits and non-service-connected death pension benefits may be paid to the surviving children of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1310, 1542; 38 C.F.R. § 3.312.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval, or air service during a period of war.  38 C.F.R. § 3.1(e).  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary of Veterans Affairs (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions under which the VA may extend Veterans benefits based upon service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veteran status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.41(a) (authorizing Veteran status for Philippine Veterans "from the date certified by the Armed Forces [of the United States]"); § 3.203(a) (requiring service department documentation of service where available); § 3.203(c) (requiring service department verification of service where documentation is not available).

In claims for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. App. at 532.  Thus, if the United States service department declines to verify the claimed service, the applicant's only recourse lies within the relevant service department, not VA.  Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Soria v. Brown, 118 F. 3d at 749.

With the above criteria in mind, the facts and procedural history of this case will be briefly summarized.  In November 2008, the appellant filed a clam for VA death benefits based on the service of her mother.  In support of his claim, he submitted a copy of a "CERTIFICATION," dated June 10, 2008, from the Office of the Adjutant General in the Philippine Army reflecting military service by the appellant's mother from July 1, 1943, to March 4, 1946, that the appellant asserts is recognized guerrilla service for the purposes of VA benefits.  On an Affidavit for Philippine Army Personnel completed and executed in March 1946, the appellant's mother reported no service with the United States Armed Forces, Far East (USAFFE) but did report guerrilla service beginning in July 1943.   In September 2009, the National Personnel Records Center (NPRC) certified that the appellant's mother had no recognized guerrilla service, nor was she a member of the Commonwealth Army in the service of the Armed Forces of the United States.    

Following the denial of his claim, the appellant submitted communications contending that the "official records" he had submitted from the Philippine Army were sufficient evidence to establish that his mother was a "veteran" for the purpose of receipt of VA death benefits.  He also asserted in his substantive appeal that he was a recipient of education benefits from the Philippines Veterans Administration Office (PVAO) based on recognized guerrilla service by his mother.   

Applying the pertinent legal criteria to the facts summarized above, the Board notes that the appellant has submitted evidence in support of his claim that he is entitled to VA death benefits based on alleged qualifying military service by his mother in the United States Armed Forces during World War II.  However, neither that documentation, nor the assertion that his receipt of education benefits from PVAO demonstrates qualifying service, meets the requirements of 38 C.F.R. § 3.203(a), because none of his submissions consists of a document from a United States military service department.  Also, the September 2009 certification from the NPRC indicating that the appellant had no qualifying service is binding on VA.  See generally Spencer v West, 13 Vet. App. 376 (2000). 

Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).

It is also noted in passing that, because the appellant is over 18 years of age, and it is not shown that he was permanently incapable of self-support before the age of 18, he cannot be considered a "child" for VA benefits purposes.  38 C.F.R. § 3.57. 

The Board finds, therefore, that the appellant's mother had no qualifying service in the United States Armed Forces, that she was not a "veteran" for VA benefits purposes, and that the appellant is thus not eligible for VA death benefits as a child of a veteran under the laws administered by VA. 

Because the law and not the evidence of record is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis, supra.  The appellant's proper remedy regarding service verification is an application to the Board for Correction of Military Records.  See Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

Legal entitlement to VA death benefits as the child of a veteran is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


